Brown, Circuit Judge,
concurring in the judgment:
Though I agree Anthony Holman’s sentence should be vacated, I reach that decision on far narrower grounds than those contained in the majority’s analysis.
The majority’s resolution hinges on its conclusion that Holman’s first restitution violation—violation 2—was fully resolved at the October 24, 2014 hearing. But the majority misrepresents the record when it pronounces, “There is no support for the government’s contention that Holman’s failure to pay restitution during several months in 2015 and 2016 kept open the 2014 failure-to-pay charge and the corresponding 2014 summons.” Judgment at 3. In fact, conflicting evidence exists on this point that undermines the foundation for the majority’s conclusion.
For one thing, the December 22, 2014 minute order itself explicitly states the court planned to reschedule the status hearing, not cancel it. Nor did the court take any affirmative action to dismiss the revocation proceedings. See Fed. R. Crim. P. 32.1(b)(1)(C) (“If the judge finds probable cause, the judge must conduct a revocation hearing. If the judge does not find probable cause, the judge must dismiss the proceeding.”). Additionally, both Holman’s counsel and the district court judge made statements at the October 24, 2014 hearing supporting the view that resolving the restitution violation required Holman not only to acquire gainful employment, but also to affirmatively make restitution payments. See J.A. 21 (statement from Holman’s counsel noting “we would request .., that two months be extended to [Holman] so that he can demonstrate to the Court that he can try to get up, back out of arrears” (emphasis added)); see also J.A. 24 (“THE COURT: So what I’m going to do is give you a chance to prove that you’re looking for work and paying off your debt.” (emphasis added)). Since Holman only acquired a second job one week before the rescheduled hearing, he could not make this showing within the sixty-day time-frame set by the court. And, since no status hearing was ever held, the record does support the view that the district court never resolved this component of the restitution violation.1
In light of this conflicting evidence, I find the majority’s analysis largely conclu-sory and an inapt means of resolving this case. More than that, it is also wholly unnecessary. Federal Rule of Criminal *9Procedure 32.1(b)(2) states a judge “must hold [a] revocation hearing within a reasonable time.” Here, whether through oversight or otherwise, the district court waited sixteen months before taking its next action relating to Holman’s revocation when it adopted the Probation Office’s recommendations on April 14, 2016. It then delayed another approximately three months before scheduling the hearing itself. See J.A. 149 (scheduling the hearing for July 21, 2016 via a minute order dated July 13, 2016).
I am conscious of the overloaded dockets faced by the district courts and the concomitantly formidable task of juggling numerous and complex timelines. However, it seems that, in this case, Holman simply slipped through the cracks, which resulted in an unreasonable delay occurring between the October 24, 2014 hearing and the court’s next follow-up action. This delay results in a windfall for Holman, who does not dispute his December 2015 drug arrest violated the terms of his supervised release and justified mandatory revocation. Here, the delay apparently provided the statutory “hook” granting the court extended jurisdiction under 18 U.S.C. § 3583(i) and, in turn, that extended jurisdiction allowed the court to revoke his supervised release.
The Probation Office’s March 31, 2016 violation report recommended the court include violations 3 and 4 at “any forthcoming hearing,” J.A. 33, rather than issue a summons. Compare J.A. 11, with J.A. 33. This strongly suggests the office viewed violation 4 as cumulative of Holman’s earlier default. That may be accurate, but, when more than a year has elapsed without a hearing, the better practice is to issue a new summons. Accordingly, I would find, the court abused its discretion by allowing sixteen to nineteen months to elapse before resolving Holman’s violations, and I would vacate on this ground alone. See United States v. Pagán-Rodríguez, 600 F.3d 39, 42 (1st Cir. 2010); see also United States v. Throneburg, 87 F.3d 851, 853-54 (6th Cir. 1996).

. The Probation Office’s March 31, 2016 report also supports the view that it did not interpret the intervening sixteen months’ silence as indicating full resolution of the issues presented at the October 24 hearing. The report recommended "the additional alleged violations be included at any forthcoming hearing on violation.” J.A. 33. Though the report did not specify which violation was being referenced, it did not recommend issuing a summons, compare J.A. 11 (recommending issuing a summons for violation 1), with J.A. 15 (recommending including violation 2 "at the forthcoming hearing”). It seems to contemplate that the Probation Office did not infer from the court’s inaction that the matter had been closed.